MEMORANDUM **
This appeal from an order denying a motion for a preliminary injunction comes to us under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We will reverse the denial of a preliminary injunction only if the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Sammarta-no v. First Judicial District Court, No. 01-16685, 2002 WL 1963341 (9th Cir. Aug.26, 2002). We cannot say that the district court abused its discretion here primarily because there is no showing that the district court had jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.